Citation Nr: 0322797	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability prior to February 7, 2000.

2.  Entitlement to an evaluation in excess of 60 percent from 
November 1, 2002, to January 23, 2003.

3.  Entitlement to service connection for a bilateral ankle 
disability, claimed as secondary to service connected 
bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1967 to July 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in March 
2001, but was remanded for additional development.  

The Board notes that the veteran moved to her current 
Michigan address during the course of her appeal.  Therefore, 
her claims folder has been transferred to the RO in Detroit, 
Michigan.  An April 2003 rating decision which continued the 
denial of the veteran's claims originated from that office.  

An April 2002 deferred rating decision acknowledges that the 
veteran has raised the issues of entitlement to an increased 
evaluation for her right knee disability, and whether or not 
she has submitted new and material evidence to reopen her 
claim for service connection for a back disability.  However, 
there is no indication that a final decision was ever issued 
regarding these claims.  Therefore, the issues of entitlement 
to an increased evaluation for a right knee disability, and 
whether or not new and material evidence has been submitted 
to reopen a claim for service connection for a back 
disability are referred to the RO for development and 
adjudication. 

The veteran's representative has raised the issue of 
entitlement to a total rating based on individual 
unemployability.  This issue is referred to the RO for 
development and adjudication.  

The March 2001 remand found that the issue of entitlement to 
an evaluation in excess of 30 percent for the residuals of a 
left knee injury had been raised.  The Board agreed that the 
RO had failed to respond to the veteran's February 1981 
notice of disagreement for this issue, and remanded the issue 
so that the veteran could be provided with a statement of the 
case, and so that the veteran could be afforded an 
opportunity to submit a substantive appeal.  The statement of 
the case was issued in May 2001, and a substantive appeal was 
received the next month.  Therefore, the issue of the 
evaluation of the veteran's left knee disability is on 
appeal.  

The Board finds that given the history of the veteran's left 
knee disability, this matter must be considered as two 
separate issues.  The February 1981 notice of disagreement 
was received in response to a January 1981 rating decision, 
which in turn was promulgated following the receipt of a 
claim for an increased evaluation on September 23, 1980.  As 
there has never been a final decision based on this claim, it 
remains active.  Subsequent rating decisions have established 
100 percent evaluations for the left knee disability from 
February 7, 2000, to October 31, 2002, and again from January 
24, 2003, to the present.  As a 100 percent evaluation is the 
highest rating that can be awarded, the veteran's appeal is 
considered to be fully satisfied for these periods, and the 
evaluations during these periods need not be considered by 
the Board.  However, a veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  It follows that the issue of the evaluation 
of the left knee disability remains on appeal for the period 
prior to February 7, 2000, when the rating was 30 percent, 
and for the period for November 1, 2000, to January 23, 2003, 
when the evaluation was 60 percent.  

The issue of entitlement to service connection for a 
bilateral ankle disability, claimed as secondary to service 
connected bilateral knee disabilities, will be addressed in 
the remand section at the end of this decision. 


FINDINGS OF FACT

1.  The veteran had severe lateral instability of her left 
knee for the relevant period prior to February 7, 2000. 

2.  The veteran had both instability of the left knee and 
limitation of motion of the left knee due to arthritis prior 
to February 7, 2000.  

3.  The veteran's left knee had 10 degrees of extension prior 
to February 7, 2000. 

4.  The veteran's February 2000 left total knee replacement 
continued to be productive of severe postoperative residuals 
during the period from November 1, 2002, to January 23, 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for a left knee disability due to instability 
prior to February 7, 2000 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Code 5257 (2002).  

2.  Entitlement to a separate 10 percent evaluation for 
limitation of the range of motion of the left knee prior to 
February 7, 2000, is merited; the criteria for entitlement to 
an evaluation in excess of 10 percent for limitation of 
motion of the left knee prior to February 7, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5260, 
5261 (2002); VAOPGCPREC 9-98. 

3.  The criteria for a 100 percent evaluation for the 
veteran's left knee disability have been met for the period 
from November 1, 2002, to January 23, 2003.  38 C.F.R. § 4.30 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that any evaluation for her left knee 
disability that is less than 100 percent does not accurately 
reflect her level of impairment.  

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and she has been provided with a statement of the case and 
supplemental statements of the case that contain the laws and 
regulations concerning her claim, the rating codes governing 
the evaluation of her disability, and an explanation of the 
reasons and bases for the denial of her claim, which also 
indicated what evidence was needed to prevail.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran, and has afforded her medical examinations in 
conjunction with her claim.  An August 2002 letter to the 
veteran explained to her the provisions of the VCAA, 
including what must be demonstrated in order to prevail in 
her claim, what evidence it is her responsibility to obtain, 
and what evidence VA has a duty to assist her in obtaining.  

The Board must conclude that the duties to notify and assist 
have been completed, and that the veteran was made aware of 
what evidence she should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of her claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

Left Knee Evaluation Prior to February 7, 2000

Entitlement to service connection for a left knee disability 
with relaxed anterior cruciate ligament was established in an 
October 1970 rating decision.  A 10 percent evaluation was 
assigned for this disability.  An August 1975 rating decision 
increased the evaluation for the left knee disability to 20 
percent, effective from August 1975.  The 30 percent 
evaluation was established by a May 1977 rating decision, 
effective from February 1977.  The veteran's claim for an 
increased evaluation was received in September 1980.  

The veteran's left knee disability was evaluated under the 
rating code for other impairment of the knee prior to 
February 7, 2000.  However, the 30 percent evaluation that 
was assigned to the veteran during this period is the highest 
evaluation that was available under this rating code.  See 
38 C.F.R. § 4.71a, Code 5257 (1980 to 1999).  Therefore, 
other rating codes are for consideration.  

The rating codes for limitation of motion of the knee 
indicate that limitation of extension to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

Flexion of the knee that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention 
of the rating schedule to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
Joints that are actually painful, unstable, or malaligned due 
to healed injury were to be recognized as entitled to at 
least the minimum compensable rating for the joint.  In a 
precedent decision, the Acting General Counsel of the VA 
stated that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not appear to involve 
limitation of motion, and another diagnostic code predicated 
upon limitation of motion may be applicable, the other 
diagnostic code must be considered.  For a knee disability 
rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 
5260 or 5261 does not need to be compensable but must at 
least meet the criteria for a zero percent rating.  A 
separate rating for arthritis could also be established based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  

The veteran was afforded a VA examination of the left knee in 
April 1979.  She complained that her knee was painful and 
that it would swell.  The range of motion was from 10 degrees 
to 140 degrees.  An X-ray study revealed minimal degenerative 
progress with hypertrophic marginal lipping.  The diagnoses 
included post operative residuals of the left knee with 
internal derangement, anterior and lateral instability, and 
degenerative arthritis.  

At a December 1980 VA examination, the veteran complained 
that her left knee would swell and ache, and that it would 
catch in cold weather.  She said she could not tolerate 
prolonged standing, stooping, or bending.  On examination, 
there was tenderness at the areas medial and lateral to the 
patella.  Flexion was to 140 degrees, and extension was to 
zero degrees.  Tests for instability revealed a varus 
deformity of 20 degrees, and the anterior drawer test was 
positive.  There was atrophy of the left leg.  An X-ray study 
noted a metallic screw, and irregularities of the lateral 
aspect of the lateral femoral condyle.  The diagnoses 
included instability of the left knee with postoperative 
medial meniscectomy and tendon muscle transfers with 
residuals.  

At a May 1984 VA examination, the veteran's musculature was 
firm, and she walked without a limp.  McMurray's test was 
negative.  She complained of soreness in the left knee after 
two squattings.  An X-ray study noted only a surgical screw 
in the tibial plateau, with a few spurs at the margin of the 
knee joint.  

A May 1986 VA examination found that the range of motion was 
100 degrees of flexion and painful.  Extension was to zero 
degrees and also painful.  The diagnosis was postoperative 
arthrotomy times two of the left knee.  

November 1992 VA treatment records show that the veteran had 
left knee soreness.  On examination, both knees were swollen.  
There was limitation of flexion of both knees.  The 
assessment was osteoarthritis of the left knee secondary to 
trauma.  

The veteran underwent another VA examination of the joints in 
January 1993.  She continued to complain of pain in her knee.  
The left knee had a range of motion from zero to 110 degrees.  
A small effusion was present.  There was negative Lachman's, 
anterior drawer, and posterior drawer testing.  There was 
only minimal laxity of her medial collateral ligament with 
testing.  She had some joint line pain on the medial mid 
joint line, and a positive shrug sign in the left knee.  An 
X-ray study of the left knee resulted in an impression of 
osteoarthritis of the left knee with orthopedic screw of the 
left tibia.  The assessment was an obvious past injury to the 
left knee, multiple surgeries, and some instability.  

An additional VA examination was conducted in March 1993.  
The examiner stated that the left knee was unstable.  There 
was a normal range of motion.  The diagnoses included severe 
arthritis of both knees, status post surgery of the left knee 
times two, and instability of the medial and lateral 
collateral ligaments of the left knee more involved than the 
right knee.  

At an October 1998 VA examination, the veteran stated that 
she continued to have problems with pain and swelling of the 
left knee.  On examination, there was no effusion.  She had 
significant crepitus with range of motion.  The range of 
motion was negative five degrees of hyperextension, and 135 
degrees of flexion.  There was a negative varus to valgus 
strain, a negative drawer sign, and a negative Laughlin sign.  
Muscle strength of the quadriceps was five out of five.  A 
review of X-rays noted that a 1993 study had shown 
significant amounts of osteoarthritic changes of the left 
knee with marked joint space narrowing.  

As noted above, the veteran's 30 percent evaluation was the 
highest evaluation available under the rating code for 
instability of the knee for the relevant period prior to 
February 7, 2000.  There are no other relevant rating codes 
for consideration that would allow an evaluation in excess of 
30 percent for instability of the left knee.  Therefore, the 
evaluation for other impairment of the veteran's knee due to 
instability remains 30 percent for this period.  38 C.F.R. 
§ 4.71a, Code 5257. 

However, the Board finds that the veteran is entitled to a 
separate evaluation for her left knee disability based on 
limitation of motion for the period prior to February 7, 
2000.  The evidence clearly shows that in addition to the 
instability of the left knee, there was X-ray evidence of 
arthritic changes dating from at least 1979.  Moreover, the 
April 1979 VA examination found that extension was to only 10 
degrees, which merits a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Code 5261.  Therefore, entitlement to a separate 10 
percent evaluation for limitation of motion of the left knee 
is established prior to February 7, 2000.  Although the April 
1979 VA examination was the only occasion in which testing 
showed that the extension was reduced to such an extent as to 
merit a 10 percent evaluation, consideration of the 
consistent complaints of pain on subsequent examinations and 
its effects on the range of motion were considered in 
reaching this decision.  See 38 C.F.R. §§ 4.40, 4.59 and 
VAOPGCPREC 9-98.  

Entitlement to an evaluation in excess of 10 percent for 
limitation of motion is not warranted for the veteran's left 
knee for the period prior to February 7, 2000.  The veteran's 
extension ranged from negative five degrees to 10 degrees, 
and her flexion ranged from 100 degrees to 140 degrees during 
examinations conducted from April 1979 to October 1998.  The 
March 1993 examiner characterized the range of motion as 
normal.  None of these measurements warrant an evaluation in 
excess of 10 percent under either of the rating codes for 
limitation of motion of the knee.  38 C.F.R. § 4.71a, Codes 
5260, 5261.  Pain was noted on all examinations conducted 
during this period.  Atrophy was also noted, but the October 
1998 examination stated that muscle strength was 5/5.  There 
is no indication that pain, weakness, excess fatigability, or 
incoordination resulted in impairment that would equate to 
limitation of motion in excess of what was measured, and 
these factors do not provide a basis for a higher evaluation.  
38 C.F.R. §§ 4.40, 4.59.  



Left Knee Evaluation from November 1, 2002, to January 23, 
2003

VA medical records show that the veteran was admitted for 
surgery for a left total knee replacement on February 7, 
2000.  

Following the surgery, the diagnosis of the veteran's left 
knee disability was changed to left knee replacement.  This 
disability was then evaluated under the appropriate rating 
code for knee replacement, which is 38 C.F.R. § 4.71a, Code 
5055.  Under this rating code, a 100 percent evaluation is 
assigned for one year following implantation of the 
prosthesis.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent rating is warranted.  For intermediate degrees of 
residual weakness, pain or limitation of motion, this 
disability is rated by analogy to diagnostic codes 5256, 
5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. 
§ 4.71a, Code 5055.  

The record indicates that following the end of the one year 
100 percent evaluation that was assigned under 38 C.F.R. 
§ 4.71a, Code 5055, a 30 percent evaluation was initially 
assigned for the veteran's disability, effective from 
November 1, 2002.  An April 2003 rating decision increased 
the evaluation for the period from November 1, 2002, to 
January 23, 2003, to the 60 percent evaluation that is 
currently in effect.  

The veteran was afforded a VA examination of her left knee in 
October 2002.  She was noted to be status post left total 
knee replacement.  On examination, there was medium effusion 
of the knee.  Extension was full, but flexion was limited by 
pain.  The medial collateral ligament was intact, but the 
lateral collateral ligament had severe laxity, as did the 
anterior and posterior cruciate ligaments.  Lachman's and 
McMurray's tests were positive.  A bone scan conducted at 
this time was suggestive but not positive for infection.  

Additional December 2002 VA treatment records indicate that 
the veteran had an unstable and painful knee from the time of 
replacement over a year ago.  A revision would be required.  

A December 2002 note from the veteran's VA doctor states that 
she had been off work since July 2002 due to knee 
instability, and that she continued to be on work 
restriction.  The veteran was scheduled for additional 
surgery in January 2003.  She would require 12 weeks of 
rehabilitation before returning to work after the surgery.  

The Board finds that entitlement to a 100 percent evaluation 
under the provisions of 38 C.F.R. § 4.30 is warranted for the 
period from November 1, 2002, to January 23, 2003.  The 
veteran is already in receipt of the highest rating available 
under the rating schedule for this period.  See 38 C.F.R. 
§ 4.71a, Code 5055, 5256, 5261, and 5262.  However, the 
October 2002 VA examination revealed that the veteran 
continued to have effusion of the left knee.  A bone scan was 
suggestive of continued infection.  The December 2002 
statement from her doctor says that the veteran continued to 
be on work restriction.  The Board finds that this is 
suggestive of surgery with severe postoperative residuals, 
which warrants a total rating under 38 C.F.R. § 4.30(a)(2).  
This represents a complete grant of the benefits sought by 
the veteran during this period.  


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
left knee disability prior to February 7, 2000, is denied. 

Entitlement to a separate 10 percent evaluation for 
limitation of motion of the left knee prior to February 7, 
2000, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to a 100 percent evaluation from November 1, 
2002, to January 23, 2003, for the veteran's left knee 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  






REMAND

The veteran contends that her bilateral ankle disabilities 
have developed as the result of her service connected 
bilateral knee disabilities.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

The March 2001 remand directed the RO to consider the 
veteran's claim for entitlement to service connection for an 
ankle disability as secondary to her service connected 
bilateral knee disabilities on the basis of aggravation.  
Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The April 2003 supplemental statement of the case informed 
the veteran that the evidence shows her bilateral ankle 
condition was not caused or aggravated by her service 
connected knee disabilities.  An opinion provided by the 
October 1998 VA examination was cited in support of this 
finding.  However, a review of that opinion shows that it was 
concerned only with direct causation, and did not address 
whether or not the veteran's service connected bilateral knee 
disabilities may have caused her bilateral ankle disability 
to increase in severity.  The Board finds that in order to 
complete the development requested by the March 2001 remand, 
the veteran should be afforded an additional VA examination 
to obtain an opinion as to whether or not her ankle 
disability has been aggravated by her service connected 
bilateral knee disability and, if so, to what extent.  

Therefore, this issue is REMANDED for the following 
development: 

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of her bilateral 
ankle disability.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions: 1) Does the veteran 
currently have an ankle disability of one 
or both ankles?  If so, what is the 
diagnosis of this disability?  2) If the 
veteran is found to have an ankle 
disability or disabilities, is it as 
likely as not that her ankle disabilities 
are related to active service?  3) If the 
veteran is found to have an ankle 
disability or disabilities, is it as 
likely as not that her ankle disabilities 
are proximately due to or the result of 
her service connected knee disabilities?  
4) If any current ankle disabilities are 
determined to not be proximately due to 
or the result of the veteran's service 
connected knee disabilities, is it as 
likely as not that any independent ankle 
disabilities have increased in severity 
due to the service connected knee 
disabilities?  If so, please describe the 
extent of this increase.  The reasons and 
bases for all opinions should be provided 
in a typewritten report, which should be 
associated with the claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



